lafco-if                       FILE COPY




CCA #       13-13-00144-CR                            OFFENSE:     Aggravated Sexual Assault

            CHARLES DEN/ON WASSERMAN v. THE
STYLE:      STATE OF TE)<AS                           COUNTY:      De Witt


TRIAL COURT:             24th District Court                                                   MOTION

TRIAL COURT #:           12-10-11,721                     FOR REHEARING IS:

TRIAL COURT JUDGE:       Hon. Juergen Skipper             DATE: AUGUST 14, 2014
                         Koetter                          JUDGE: LONGORIA
DISPOSITION: AFFIRIV1ED

DATE:

JUSTICE:                                   PC     S

PUBLISH:                                  DNP:



CLK RECORD:                        X                      SUPP CLK RECORD

RPT RECORD:                        X                      SUPP RPT RECORD

STATE BR:                          X                      SUPP BR

APP BR:                            X                       PROSE BR




                               IN THE COURT OF CRIMINAL APPEALS

                                                         «*,              13fcO-/¥
           PRO SE                      Petition            Disposition:

FOR DISCRETIONARY REVIEW IN CCA IS:                        DATE:

                                                           JUDGE:

DATE:              7^7
               Q31 0Hl3~dlS                                SIGNED:                       PC:

JUDGE:             f ,1a. Cu*u4fa~-                        PUBLISH:                     DNP:




                    MOTION FOR REHEARING IN                MOTION FOR STAY OF MANDATE IS:

CCA IS:.                      ON                                                   ON

JUDGE:                                                     JUDGE: